
	

114 HRES 699 IH: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2016, which includes bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaskan Natives, Asian Americans, African-Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 699
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Al Green of Texas (for himself, Ms. Lee, Mr. Cárdenas, Ms. Judy Chu of California, Ms. Michelle Lujan Grisham of New Mexico, Ms. Kelly of Illinois, Mr. Butterfield, Mr. Ben Ray Luján of New Mexico, and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Promoting minority health awareness and supporting the goals and ideals of National Minority Health
			 Month in April 2016, which includes bringing attention to the health
			 disparities faced by minority populations of the United States such as
			 American Indians, Alaskan Natives, Asian Americans, African-Americans,
			 Latino Americans, and Native Hawaiians or other Pacific Islanders.
	
	
 Whereas the origin of the National Minority Health Month is National Negro Health Week formed in 1915 by Dr. Booker T. Washington;
 Whereas the theme for National Minority Health Month in 2016 is Accelerating Health Equity for the Nation; Whereas through the National Stakeholder Strategy for Achieving Health Equity and the HHS Action Plan to Reduce Racial and Ethnic Health Disparities, the Department of Health and Human Services has set goals and strategies to advance the safety, health, and well-being of people of the United States;
 Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States concludes that between 2003 and 2006, the combined cost of health inequalities and premature death in the United States was $1,240,000,000,000; Whereas the Department of Health and Human Services has identified 6 main categories in which racial and ethnic minorities experience the most disparate access to health care and health outcomes, including infant mortality, cancer screening and management, cardiovascular disease, diabetes, HIV/AIDS, and immunizations;
 Whereas African-American women are twice as likely to die of cervical cancer than non-Hispanic White women;
 Whereas African-American women in 2012 were 10-percent less likely to have been diagnosed with breast cancer, yet, were almost 42-percent more likely to die from breast cancer compared to non-Hispanic White women;
 Whereas African-American women are twice as likely to lose their lives to cervical cancer as non-Hispanic White women;
 Whereas African-Americans are 50-percent more likely to die from a stroke than non-Hispanic Whites; Whereas in 2013, Hispanics were 1.4 times more likely than non-Hispanic Whites to die of diabetes;
 Whereas Latino men are twice as likely to have either HIV infections or AIDS as compared to non-Hispanic White men;
 Whereas Latina women are 3 times more likely to have AIDS as compared to non-Hispanic White women; Whereas in 2014, although African-Americans represented only 13 percent of the United States population, they accounted for 43 percent of HIV infections in that year;
 Whereas in 2010, African-American youth accounted for an estimated 57 percent of all new HIV infections among youth in the United States, followed by 20 percent of Latino youth;
 Whereas Asian American women are 18.2-percent more likely to be diagnosed with HIV than non-Hispanic White women;
 Whereas Native Hawaiians living in Hawaii are 5.7 times more likely to die of diabetes than non-Hispanic Whites living in Hawaii;
 Whereas in 2012, Asian Americans were 1.6 times more likely than non-Hispanic Whites to contract Hepatitis A;
 Whereas among all ethnic groups in 2012, Asian Americans and Pacific Islanders had the highest incidence of Hepatitis A;
 Whereas Asian American women are 1.5 times more likely than non-Hispanic Whites to die from viral hepatitis;
 Whereas Asian Americans are 5.5 times more likely than non-Hispanic Whites to develop chronic Hepatitis B;
 Whereas in 2013, 80 percent of children born infected with HIV belonged to minority groups; Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as some of the leading causes of death among American Indians and Alaskan Natives;
 Whereas American Indians and Alaskan Natives die from diabetes, alcoholism, unintentional injuries, homicide, and suicide at higher rates than other people in the United States;
 Whereas American Indians and Alaskan Natives have a life expectancy that is 4.4 years shorter than the life expectancy of the overall population of the United States;
 Whereas African-American babies are almost twice as likely as non-Hispanic White or Latino babies to be born at low birth weight;
 Whereas American Indian and Alaskan Native babies are twice as likely as non-Hispanic White babies to die from sudden infant death syndrome (SIDS);
 Whereas American Indian and Alaskan Natives have 1.5 times the infant mortality rate as non-Hispanic Whites;
 Whereas American Indian and Alaskan Native babies are 50-percent more likely to die before their first birthday than babies of non-Hispanic Whites;
 Whereas marked differences in the social determinants of health, described by the World Health Organization as the high burden of illness responsible for appalling premature loss of life [that] arises in large part because of the conditions in which people are born, grow, live, work, and age lead to poor health outcomes and declines in longevity;
 Whereas the ACA provides specific protections and rights for American Indians and Alaskan Natives, 23 percent of whom lack health insurance;
 Whereas despite the substantial improvements in health insurance coverage among women overall, women of color are more likely to be uninsured;
 Whereas in 2013, 15.9 percent of African-Americans were uninsured, as compared to 9.8 percent of non-Hispanic Whites;
 Whereas African-American women are more likely to be uninsured or underinsured, at a rate of 19 percent;
 Whereas one-quarter of Latinas live in poverty and compose the greatest number of uninsured among women in any other racial group at a rate of 31 percent; and
 Whereas community-based health care initiatives, such as prevention-focused programs, present a unique opportunity to use innovative approaches to improve health for practices across the United States and sharply reduce disparities among racial and ethnic minority populations: Now, therefore, be it
	
 That the House of Representatives supports the goals and ideals of National Minority Health Month, which includes bringing attention to the severe health disparities faced by minority populations in the United States, such as American Indians, Alaskan Natives, Asian Americans, African-Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders.
		
